
	
		II
		111th CONGRESS
		1st Session
		S. 292
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Specter (for
			 himself, Mr. Vitter,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Voinovich,
			 Mr. Roberts, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the imposition of withholding on certain
		  payments made to vendors by government entities.
	
	
		1.Short titleThis Act may be cited as the
			 Withholding Tax Relief Act of
			 2009.
		2.Repeal of imposition
			 of withholding on certain payments made to vendors by government
			 entitiesThe amendment made by
			 section 511 of the Tax Increase Prevention and Reconciliation Act of 2005 is
			 repealed and the Internal Revenue Code of 1986 shall be applied as if such
			 amendment had never been enacted.
		
